Citation Nr: 1505247	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for pes planus; residual of a left posterior tibial tendon rupture.

2.  Entitlement to a rating in excess of 10 percent disabling for left posterior tibial tendon dysfunction; residual of a left posterior tibial tendon rupture.

3.  Entitlement to a rating in excess of 10 percent disabling for trochanteric bursitis of the left hip.

4.  Entitlement to service connection for radiculopathy of the lower extremities as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1995 to January 1996.

This case came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, from a September 2012 rating decision by the RO in Hartford, Connecticut, and from a January 2014 rating decision rendered by the RO in New York, New York.  The RO in New York currently has jurisdiction over this matter.

In addition to the first three issues listed above, the Veteran also perfected an appeal on the issue of entitlement to service connection for a back disability as secondary to residuals of a left posterior tibial tendon rupture.  However, prior to certification of this appeal to the Board, the Hartford RO granted service connection for a back disability in an October 2012 rating decision.  Therefore, that issue is not before the Board.

The Veteran testified before the undersigned judge via videoconference at an October 2014 hearing held at the RO in Albany, New York.  The transcript has been obtained and is associated with the file.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

While not originally included in the certification of appeal, the Board has jurisdiction over the Veteran's claim of entitlement to service connection for radiculopathy of the lower extremities as secondary to a service-connected back disability.  Although that claim was first explicitly denied in a January 2014 rating decision issued by the RO in New York, the Veteran timely filed a NOD expressing his disagreement with that decision.  The Board has jurisdiction over that claim.  See 38 C.F.R. §§ 20.101(d), 20.200, 20.201, 20.302(a); Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision"); see also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding Board erred by concluding it did not have jurisdiction of an issue where the RO had not issued an SOC and, therefore, erred by referring instead of remanding the issue to the RO).  For reasons discussed below, the Board will reach the merits of the claim.


FINDINGS OF FACT

1.  At his October 2014 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to each of the three increased rating issues now on appeal (i.e. issues numbered one through three above).

2.  The Veteran currently has radiculopathy of the lower extremities (also diagnosed as sciatica); he is service-connected for a back disability; and, it is as likely as not that his radiculopathy of the lower extremities is due to his back disability.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the three increased rating issues listed above (i.e. issues numbered one through three above) have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for radiculopathy of the lower extremities, including as secondary to a service-connected back disability, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At his October 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative stated on the record that the Veteran desired to withdraw his appeal with respect to the issues of (1) entitlement to a rating in excess of 30 percent disabling for pes planus; (2) entitlement to a rating in excess of 10 percent disabling for left posterior tibial tendon dysfunction; and, (3) entitlement to a rating in excess of 10 percent disabling for trochanteric bursitis of the left hip.  The Board finds that the Veteran's statements at the October 2014 Board hearing expressed a clear intent to withdraw his appeal of the specified issues and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issues numbered one through three above.  Accordingly, the Board does not have jurisdiction to review the merits of those claims, and the appeal with respect to those issues is dismissed.

Entitlement to Service Connection for Radiculopathy of the Lower Extremities

As discussed in the introduction, the Board has jurisdiction over the Veteran's claim of entitlement to service connection for radiculopathy of the lower extremities as secondary to a service-connected back disability.  Before the Board reaches the merits of the claim, however, a procedural matter must be addressed.  Specifically, because the RO has not issued a Statement of the Case (SOC), the Board must determine whether it may reach the merits of the claim or, instead, must remand the claim to the RO.  For the reasons below, the Board finds that a determination of the merits, rather than remand, is appropriate in the circumstances of this case.

Ordinarily, the Board is required to remand a matter to the Agency of Original Jurisdiction (AOJ) where, although the Veteran filed a timely Notice of Disagreement (NOD), the AOJ has not issued an SOC.  38 C.F.R. § 19.9(c).  The Board finds that, here, remand would not serve the interests of either the Veteran or the Government.

As discussed more fully below, the evidence, including the Veteran's testimony at his October 2014 hearing and additional medical records submitted subsequent to that hearing, establishes entitlement to the service connection for radiculopathy of the lower extremities as secondary to a service-connected back disability.  Accordingly, in reaching the merits, the Board will grant the Veteran's claim and the Veteran will suffer no prejudice due to the failure to remand the matter for issuance of an SOC.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  The Board notes, too, that the Veteran explicitly waived any objection to a favorable determination on the merits rather than a remand.  See October 2014 Hearing Tr. at pp. 3-4. 

The remaining question, then, is whether a decision on the merits is prohibited by the Board's obligation to protect the interests of the Government or the regulatory language directing remand to the AOJ where no SOC has been issued.  

The Board has a responsibility to protect the public fisc.  See Douglas v. Shinseki, 23 Vet. App. 19, 22 n.1 (2009); Ribaudo v. Nicholson, 21 Vet. App. 137, 152 (2007) (Schoelen, J., concurring in part and dissenting in part) ("the Secretary plays the role of the guardian of the public fisc").  However, where, as here, the evidence clearly establishes entitlement to the benefit, remand would result in the expenditure of additional resources by the Government with no likelihood of ultimate denial of the claim.  Therefore, the public fisc is best conserved by a decision on the merits at this time.

With respect to the directive language, applicable regulations state that, where the AOJ "has not furnished the claimant with a Statement of the Case, the Board shall remand the claim to the [AOJ] with instructions to prepare and issue a Statement of the Case."  38 C.F.R. § 19.9(c).  Yet, the following subsection states that remand to the AOJ is not necessary for several purposes, including "[r]eviewing additional evidence received by the Board...if the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal."  38 C.F.R. § 19.9(d)(3); see also 38 C.F.R. § 20.1304(c) (providing similarly that pertinent evidence "must be referred" to the AOJ "unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral").  The new evidence received directly by the Board establishes entitlement to the benefit (service connection) sought by the Veteran.  As a result, the Board finds that the exception in 38 C.F.R. § 19.9(d)(3) overrides the directive of 38 C.F.R. § 19.9(c).

In making this determination, the Board has been informed by the uniquely pro-claimant principles underlying the veterans' benefits system.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013); Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran-friendly" and "non-adversarial"); Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009) (noting that the veterans' benefits system is a "veteran-friendly" system); see also Shinseki v. Sanders, 556 U.S. 396, 412 (2009) ("Congress has expressed special solicitude for the veterans' cause.....the adjudicatory process is not truly adversarial").  The pro-claimant nature of the system is such that VA has an affirmative obligation to grant "every benefit that can be supported in law."  38 C.F.R. § 3.103(a) ("it is the obligation of VA...to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government.").  This policy has been implemented by creating numerous exceptions to normal procedural safeguards where the evidence establishes entitlement to the benefits sought.  See, e.g., 38 C.F.R. §§ 19.9(d)(3) and 20.1304(c).  The Board finds that the regulations, interpreted in light of clearly expressed public policy, permit the Board to reach the merits of the claim where the decision will be wholly favorable to the Veteran, despite the failure of the AOJ to issue an SOC.

Merits

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.

The medical evidence of record establishes that, during the appeal period, the Veteran has been diagnosed with a peripheral nerve condition affecting his lower extremities.  See, e.g., December 2014 Letter from Private Chiropractor (listing diagnoses including sciatica); January 2013 VA Chiropractic Note ("acute LBP, findings consistent with discogenic pain v. radiculopathy"); August 2011 VA Examination (noting symptoms of radiculopathy and indicating involvement of the femoral and sciatic nerves with moderate severity bilaterally); see also November 2013 VA Examination (finding that the Veteran has symptoms attributable to a peripheral nerve condition including severe constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity and severe intermittent pain and moderate numbness of the right lower extremity).  

The Veteran's primary contention has been that his service-connected back disability either caused or aggravated his radiculopathy (sciatica) of the lower extremities.  Unfortunately, no VA examiner has directly addressed the question.  While the November 2013 VA examiner opined that the Veteran's peripheral nerve disability of the lower extremities was less likely than not caused by an in-service injury or due to the back disability, her rationale was that "cannot diagnose with chronic peripheral nerve disability of the left/right lower extremities."  This statement appears to conflict with the detailed findings in her report.  See November 2013 VA Examination (answering "Yes" to the question "Does the Veteran have a peripheral nerve condition or peripheral neuropathy?" and providing detailed findings regarding the associated symptoms).  The fact that the examiner's rationale conflicts with documented diagnoses in the record, particularly given her own detailed findings of peripheral nerve symptoms, renders her stated opinion of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In fact, the Board finds that the November 2013 VA examination provides probative value in favor of the Veteran's claim by identifying significant symptoms of peripheral nerve condition (albeit without a specific diagnosis) and recounting medical records linking the radicular symptoms with the Veteran's back disability.  See, e.g., August 2011 VA Neurosurgery Consult (discussing results of MRI of the back in context of lower extremity pain:  "1.  Disc extrusion at L5-S1 with possible mass effect on the left S1 nerve root...Clinical correlation is suggested.  2.  Diffuse disc bulge on the left at L4-L5 disc with mild mass effect on the left L4 nerve root.  Clinical correlation is suggested.").  Moreover, the diagnosis of sciatica by the private chiropractor implies that the Veteran's lower extremity symptoms are due a back disability.  See, e.g., Dorland's Illustrated Medical Dictionary, 1703 (31st ed. 2007) (defining sciatica as "most commonly caused by protrusion of a low lumbar intervertebral disk").  Other VA treatment records also provide probative evidence in favor of finding an etiological relation between the diagnosed peripheral nerve condition and the Veteran's back disability.  See, e.g., April 2011 VA Urgent Care Note ("symptoms suggestive of acute sciatica, remitting slowly, [symptoms] correlate with slightly compressed L5/S1 disc").

In short, the evidence establishes a current disability consisting of radiculopathy (or sciatica) of the lower extremities and, moreover, the most probative evidence of record etiologically links both the diagnosed condition and the clinically-evaluated symptoms with the Veteran's service-connected back disability.  Therefore, the elements of a secondary service connection claim have been established.  38 C.F.R. § 3.310(a).  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for radiculopathy of the lower extremities, diagnosed as sciatica, as secondary to a service-connected back disability.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.


ORDER

The appeal with respect to the issue of entitlement to a rating in excess of 30 percent disabling for pes planus is dismissed.

The appeal with respect to the issue of entitlement to a rating in excess of 10 percent disabling for left posterior tibial tendon dysfunction is dismissed.

The appeal with respect to the issue of entitlement to a rating in excess of 10 percent disabling for trochanteric bursitis of the left hip is dismissed.

Service connection for radiculopathy of the lower extremities, diagnosed as sciatica, as secondary to a service-connected back disability is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


